DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
 
Allowable Subject Matter
Claims 1-17 are allowable over the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Meyer (REG# ) on 10/20/2021.
The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method for use in provisioning a biometric image template to a payment card device, the method comprising:
for a payment card device specific to a user and without a biometric image template included in a memory of the payment card device:
payment card device, a portable communication device, based on a certificate associated with the portable communication device, wherein the portable communication device is a personal device of the user; 
receiving, at the payment card device, via a radio-frequency identification (RFID) wireless connection between the portable communication device and the payment card device, a biometric image of the user from the portable communication device after the portable communication device is authenticated; and 
in response to authenticating the portable communication device and receiving the biometric image, storing, by the payment card device, the biometric image of the user received from the portable communication device, via the RFID wireless connection, in the memory of the payment card device as a biometric image template of the user, apart from an interaction with an issuer of the payment card device, thereby permitting the user to be later authenticated, by the payment card device, based on a subsequent biometric image matching the stored biometric image template.

2.	(Currently Amended) The computer-implemented method of claim 1, further comprising receiving the certificate associated with the portable communication device, from the portable communication device, via the RFID wireless connection between the portable communication device and the payment card device, prior to authenticating the portable communication device.

4.	(Currently Amended) The computer-implemented method of claim 1, further comprising:
receiving, at the payment card device, the subsequent biometric image; 
comparing, by the payment card device, the subsequent biometric image to the biometric image template; and 
payment card device, an indicator of a result of comparing the subsequent biometric image to the biometric image template, thereby indicating whether the user is authenticated.

5.	(Currently Amended) The computer-implemented method of claim 4, wherein transmitting the indicator includes transmitting the indicator to the portable communication device via the RFID wireless connection.

7.	(Currently Amended) The computer-implemented method of claim 1, wherein the RFID wireless connection  includes a near field communication (NFC) wireless connection ; 
wherein the payment card device includes an EMV chip; and 
wherein storing the biometric image  in the memory of the payment card device includes storing the biometric image template in [[a]] memory associated with the [[an]] EMV chip of the [[NFC]] payment card device.

8.	(Currently Amended) A system for use in provisioning a biometric image template to a device, the system comprising:
a payment card device having a memory, a radio-frequency identification (RFID) wireless network interface, and a processor coupled to the memory and the RFID wireless network interface, wherein the payment card device is specific to a user, wherein the payment card device is without a biometric image template of the user in the memory, and wherein the processor is configured to: 
authenticate a personal communication device of the user, based on a certificate associated with the personal communication device;
transmit, to the personal communication device, via the RFID wireless network interface, a certificate associated with the payment card device, whereby the personal communication device authenticates the payment card device based on the transmitted certificate;
RFID wireless network interface, a biometric image of the user from the personal communication device; and
in response to authentication of the personal communication device and the payment card device, store the biometric image of the user received from the personal communication device, via the RFID wireless network interface, as the biometric image template of the user in the memory of the payment card device, apart from an interaction with an issuer of the payment card device, whereby the user may be subsequently authenticated by the payment card device based on a subsequent biometric image of the user matching the biometric image template stored in the memory. 

9.	(Currently Amended) The system of claim 8,  wherein:
the processor of the payment card device includes an EMV chip; 
the RFID wireless network interface of the payment card device includes a near field communication (NFC) network interface; and 
the EMV chip includes the NFC network interface and the memory. 

10.	(Currently Amended) The system of claim 8, wherein  the processor includes the RFID network interface and the memory.

11.	(Currently Amended) The system of claim 8, wherein the processor of the payment card device is further configured to:
receive the subsequent biometric image; 
compare the subsequent biometric image to the biometric image template; and 
when the subsequent biometric image matches the biometric image template, generate an indicator that the user is authenticated. 

payment card device is further configured to transmit, via the RFID wireless network interface, the indicator to the personal communication device.

13.	(Currently Amended) The system of claim 11, wherein the processor of the payment card device is further configured to transmit, via the RFID wireless network interface, the indicator to a point-of-sale (POS) terminal associated with a merchant, in connection with a transaction initiated by the user at the merchant using the payment card device.

14.	(Currently Amended) The system of claim 8, wherein the processor of the payment card device is further configured to:
receive a biometric image of a second user of the payment card device; and
store in the memory, as a biometric image template of the second user, the biometric image of the second user, whereby the second user may be subsequently authenticated by the payment card device based on a subsequent biometric image of the second user matching the biometric image template stored in the memory for the second user.

15.	(Currently Amended) The system of claim 14, wherein the processor of the payment card device is further configured to:
receive the subsequent biometric image of the second user from a communication device associated with the second user; 
compare the subsequent biometric image of the second user to the biometric image template for the second user stored in the memory; and 
when the subsequent biometric image of the second user matches the biometric image template for the second user, generate an indicator that the second user is authenticated.

16.	(Currently Amended) The system of claim 8, wherein the processor of the payment card device is further configured, in connection with storing the biometric representative of  the received biometric image, based on an instruction from the personal communication device.

17.	(Currently Amended) The system of claim 8, further comprising the personal communication device, the personal communication device including a processor configured to:
transmit the certificate associated with the personal communication device to the payment card device;
authenticate the payment card device based on the certificate received from the payment card device; and
transmit the biometric image of the user to the payment card device, in response to authentication of the payment card device.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The prior art does not show with respect to Independent Claims 1 and 8 the distinct features of: for a payment card device specific to a user and without a biometric image template included in a memory of the card device: in response to authenticating the portable communication device and receiving the biometric image, storing, by the payment card device, the biometric image of the user received from the portable communication device, via the RFID wireless connection, in the memory of the payment card device as a biometric image template of the user, apart from an interaction with an issuer of the payment card device, thereby permitting the user to be later authenticated, by the payment card device, based on a subsequent biometric image matching the stored biometric image template.	


Conclusion
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Devin Almeida whose telephone number is 571-270-
1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to.
5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 A.M. to
4:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
/DEVIN E ALMEIDA/Examiner, Art Unit 2492